DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first amount of funds” (line 7).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-7 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1:  Claims 1-13 recite a system (i.e., a machine) and claims 14-20 recite a method (i.e., a process) and thus fall within a statutory category of invention.
Step 2a, prong 1:  Claim 1 recites the limitations of 
determine an amount of funds associated with the ticket voucher, 
determine, based on the first amount of funds associated with the ticket voucher, a second amount of funds
issue a check to the identified user for the second amount of funds
Under the broadest reasonable interpretation, these limitations fall into the “certain methods of human activity” grouping of abstract ideas, because converting or redeeming funds is a fundamental economic practice.  Additionally, determining a first amount of funds and a second amount of funds is a mental process that can be performed in the human mind.  Thus, the claim is directed to an abstract idea. 
Step 2a, prong 2:  Claim 1 recites the following additional elements that, for the reasons listed below, do not integrate the abstract idea into a practical application:
a processor (this additional elements are recited at a high level of generality and are merely being used as tools to perform the redemption);
a memory device that stores a plurality of instructions (this additional elements are recited at a high level of generality and are merely being used as tools to perform the redemption).
The combination of these additional elements is no more than using generic computing components to apply the judicial exception and generally linking the judicial exception to a particular technological environment or field of use. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2b: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use, namely, to a processor with a 
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6-10, 13-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp, US 2016/0012465 A1 (hereinafter Sharp).

Regarding Claim 1:  Sharp discloses a system comprising:
a processor (Sharp, system-integrated servers 122, 125, 128, 136, may comprise a suitable processor and memory associated with a controller, for example, in the form of a central processing unit (CPU) [0735]); and
a memory device that stores a plurality of instructions (Sharp, system-integrated servers 122, 125, 128, 136, may comprise a suitable processor and memory associated with a controller, for example, in the form of a central processing unit (CPU) that may serve to control, via software comprise algorithmic logical expressions, one or more system-integrated database 
identify a user associated with a ticket voucher (Sharp, in some embodiments, upon activation by calling a system electronic address (e.g., system phone number) and providing a card number, PIN, and/or activation code; or upon activation by texting a card number, PIN, activation code to a system electronic address (e.g., e.g., a system phone number, short code, long code, or email address) via a mobile device, the card user's mobile device (e.g., phone or wearable) may be provided with unique encrypted or non-encrypted authentication information, such as one or more data matrix codes, bar codes, character strings (e.g., “image data”), resonant frequency, audible signal (e.g., “audio data”, such as a digitone or sound bite), software/application, link to a website, data file, or other data storage means known in the art; wherein in some embodiments, the user may be required to re-enter or otherwise provide back to the system (i.e., a system component), system-sent authentication information; according to some embodiments, the unique encrypted authentication information may be associated with one or more verification/validation information such as one or more keys, passwords, PINs, passphrases, pass codes, a “lost or stolen card” security number (e.g., an account number or reference number for later reporting, etc.), or user-data (e.g., email address, phone number, name, or other identifying personal information), without limitation [0652]), 
determine an amount of funds associated with the ticket voucher (Sharp, the system, upon receipt of the electronic communication, may access a system-integrated 
determine, based on the first amount of funds associated with the ticket voucher, a second amount of funds (Sharp, the system software may debit the user's system account balance, and make a direct deposit payment (e.g., via a system financial institution server 122 or third party financial institution software), to the respective participating entity 65 (e.g., into a financial institution account of the respective participating entity 65); in some embodiments, a direct deposit payment amount may be an amount which is an equivalent amount or slightly less than an equivalent amount of the system credit presented by the user 91 to payment receiving means 100 of the participating entity 65 [0733]), and
issue a check to the identified user for the second amount of funds (Sharp, some embodiments may provide means for a user of the system to convert their own points, such as rewards points, frequent diner points, club points, membership points, loyalty points etc. earned, to another form of funds or credits such as currency (physical or digital/virtual), gift certificates or gift certificate credit, coupons or coupon credit, gift cards or gift card credit, tickets or ticket credit, passes or pass credit, stocks/funds or credit for purchasing stocks/funds, vouchers or voucher credit, prepaid minutes or credit for purchasing prepaid minutes, credit card credits, a check to the user or a credit to be 

Regarding Claim 2:  Sharp further discloses wherein the second amount of funds comprises the first amount of funds less any check processing fees (Sharp, a fee may be charged or deducted from the funds to be transferred [0651]).

Regarding Claim 3:  Sharp further discloses wherein a first amount of check processing fees are associated with a first identified user associated with the ticket voucher and a second, different amount of check processing fees are associated with a second, different user associated with the ticket voucher (Sharp, in some embodiments, a user 91 may re-gift a redemption code to another user(s) 92 at a small penalty or fee; in some embodiments, a user 91 may re-gift a redemption code to another user(s) 92 without a penalty or fee [1013]).

Regarding Claim 6:  Sharp further discloses wherein the issued check comprises an electronic check (Sharp, according to some embodiments, the at least one redemption option may be selected from one or more of the group consisting of: electronic cash or currency [11], an electronic ticket [75], an electronic pass [67], an electronic coupon [16], an electronic redemption code, an electronic gift card [15], an electronic voucher, an electronic lottery ticket [82], an electronic pawn ticket, an electronic loan ticket, an electronic receipt indicating a purchased stock or tradable fund [81], an electronic credit card [12], electronic pre-paid minutes 

Regarding Claim 7:  Sharp further discloses wherein the ticket voucher comprises a virtual ticket voucher (Sharp, according to some embodiments, the at least one redemption option may be selected from one or more of the group consisting of: electronic cash or currency [11], an electronic ticket [75], an electronic pass [67], an electronic coupon [16], an electronic redemption code, an electronic gift card [15], an electronic voucher, an electronic lottery ticket [82], an electronic pawn ticket, an electronic loan ticket, an electronic receipt indicating a purchased stock or tradable fund [81], an electronic credit card [12], electronic pre-paid minutes [76], an electronic check [14], user loyalty points [78], miles points, frequent diner points, cryptographic currency [18], cryptographic digital wallet information, an electronic receipt [20] indicating a credit to the user's [91] or to another individuals [92] credit card account [12], an electronic receipt [20] indicating a credit to the user's [91] or to another user's [92] debit account [13], an electronic receipt [20] indicating the user's [91] system account credit [17] balance, an electronic receipt [20] indicating a credit to the another individual's [92] system account [17] balance, an electronic receipt [20], system-based credit [17], and postage [25] credit [0184]).

Regarding Claim 8:  Sharp discloses a system comprising:

a memory device that stores a plurality of instructions (Sharp, system-integrated servers 122, 125, 128, 136, may comprise a suitable processor and memory associated with a controller, for example, in the form of a central processing unit (CPU) that may serve to control, via software comprise algorithmic logical expressions, one or more system-integrated database 129, 137, 138-manipulating functions, such as receiving customer inputs 4 directly or indirectly via one or more system components (e.g., from a remote kiosk 3, computer 95, and/or mobile device 96 supporting client software) [0735]) that, when executed by the processor responsive to an occurrence of a withdrawal event, cause the processor to:
responsive to an authorization of an amount of funds to withdraw from a gaming establishment account associated with a user (Sharp, a method of sending funds or credits is disclosed; the first data pertaining to the first instruction may comprise first transfer amount information, wherein the first transfer amount information may comprise a first amount of funds to be transferred from a first account (associated with the first electronic address) to a second account (associated with the second electronic address) [0161]):
issue a check to the user for the authorized amount of funds (Sharp, some embodiments may provide means for a user of the system to convert their own points, such as rewards points, frequent diner points, club points, membership points, loyalty points etc. earned, to another form of funds or credits such as currency (physical or digital/virtual), gift certificates or gift certificate credit, coupons or coupon credit, gift cards or gift card credit, tickets or ticket credit, passes or pass credit, stocks/funds or credit for purchasing stocks/funds, vouchers or voucher credit, prepaid minutes or credit for purchasing prepaid minutes, credit card credits, a check to the user or a credit to be applied to a check for the user in the future, etc. [0048]; according to some 
communicate data associated with a reduction of a balance of the gaming establishment account associated with the user (Sharp, according to some embodiments, funds or credit may also be simultaneously deducted from the system user's system account balance upon, prior to, or during the transaction (e.g., upon, prior to, or during certain transaction step executions) [0063]).

Regarding Claim 9:  Sharp further discloses wherein the authorized amount of funds comprises a requested amount of funds to be withdrawn from the gaming establishment account associated with the user less any check processing fees (Sharp, a fee may be charged or deducted from the funds to be transferred [0651]).

Regarding Claim 10:  Sharp further discloses wherein a first amount of check processing fees are associated with a first gaming establishment account associated with a first user and a second, different amount of check processing fees are associated with a second, different gaming establishment account associated with a second, different user (Sharp, in some embodiments, a user 91 may re-gift a redemption code to another user(s) 92 at a small penalty or fee; in some embodiments, a user 91 may re-gift a redemption code to another user(s) 92 without a penalty or fee [1013]).

Claim 13:  Sharp further discloses wherein the issued check comprises an electronic check (Sharp, according to some embodiments, the at least one redemption option may be selected from one or more of the group consisting of: electronic cash or currency [11], an electronic ticket [75], an electronic pass [67], an electronic coupon [16], an electronic redemption code, an electronic gift card [15], an electronic voucher, an electronic lottery ticket [82], an electronic pawn ticket, an electronic loan ticket, an electronic receipt indicating a purchased stock or tradable fund [81], an electronic credit card [12], electronic pre-paid minutes [76], an electronic check [14], user loyalty points [78], miles points, frequent diner points, cryptographic currency [18], cryptographic digital wallet information, an electronic receipt [20] indicating a credit to the user's [91] or to another individuals [92] credit card account [12], an electronic receipt [20] indicating a credit to the user's [91] or to another user's [92] debit account [13], an electronic receipt [20] indicating the user's [91] system account credit [17] balance, an electronic receipt [20] indicating a credit to the another individual's [92] system account [17] balance, an electronic receipt [20], system-based credit [17], and postage [25] credit [0184]).

Regarding Claim 14:  Sharp discloses a method of operating a system, the method comprising:
responsive to an occurrence of a ticket voucher redemption event (Sharp, wherein the system application [147] may be configured to accept a user [91] selection regarding at least one redemption option [0184]):
identifying, by a processor, a user associated with a ticket voucher (Sharp, in some embodiments, upon activation by calling a system electronic address (e.g., system phone number) and providing a card number, PIN, and/or activation code; or upon activation by texting a card number, PIN, activation code to a system electronic address (e.g., e.g., a system phone number, short code, long code, or email address) via a mobile device, the card user's mobile device (e.g., phone or wearable) may be provided 
determining, by the processor, a first amount of funds associated with the ticket voucher (Sharp, the system, upon receipt of the electronic communication, may access a system-integrated database 128, for example, to obtain profile 130 information affiliated with the user performing the transaction, for example, to verify the user's account information, determine an account status, and/or determine a current account balance of the user (e.g., system account balance comprising system credit); according to some embodiments, system credit applied to a participating entity's system account balance by system software 147, and/or system credit contained within a participating entity's system account balance (e.g., on a system database 129, within in the participating entity's profile 130) may be converted to a different payment data 10 type of funds or credits using system components [0733]),
determining, by the processor and based on the first amount of funds associated with the ticket voucher, a second amount of funds (Sharp, the system software may debit the user's system account balance, and make a direct deposit payment (e.g., via a 
issuing a check to the identified user for the second amount of funds (Sharp, some embodiments may provide means for a user of the system to convert their own points, such as rewards points, frequent diner points, club points, membership points, loyalty points etc. earned, to another form of funds or credits such as currency (physical or digital/virtual), gift certificates or gift certificate credit, coupons or coupon credit, gift cards or gift card credit, tickets or ticket credit, passes or pass credit, stocks/funds or credit for purchasing stocks/funds, vouchers or voucher credit, prepaid minutes or credit for purchasing prepaid minutes, credit card credits, a check to the user or a credit to be applied to a check for the user in the future, etc. [0048]; according to some embodiments, the printing means [104] may be configured to print and deliver to the customer [91], an article selected from one or more of the group consisting of: a ticket [75], a pass [67], a coupon [16], a redemption code, a gift card [15], a voucher, a lottery ticket [82], a pawn or loan ticket, a receipt [20], a greeting card [161], a credit card [12], a debit card [13], a pre-paid minutes card [76], a card [19] comprising system-based credit [17], a check [14], and postage [25] [0183]).

Regarding Claim 15:  Sharp further discloses wherein the second amount of funds comprises the first amount of funds less any check processing fees (Sharp, a fee may be charged or deducted from the funds to be transferred [0651]).

Claim 16:  Sharp further discloses wherein a first amount of check processing fees are associated with a first identified user associated with the ticket voucher and a second, different amount of check processing fees are associated with a second, different user associated with the ticket voucher (Sharp, in some embodiments, a user 91 may re-gift a redemption code to another user(s) 92 at a small penalty or fee; in some embodiments, a user 91 may re-gift a redemption code to another user(s) 92 without a penalty or fee [1013]).

Regarding Claim 19:  Sharp further discloses wherein the issued check comprises an electronic check (Sharp, according to some embodiments, the at least one redemption option may be selected from one or more of the group consisting of: electronic cash or currency [11], an electronic ticket [75], an electronic pass [67], an electronic coupon [16], an electronic redemption code, an electronic gift card [15], an electronic voucher, an electronic lottery ticket [82], an electronic pawn ticket, an electronic loan ticket, an electronic receipt indicating a purchased stock or tradable fund [81], an electronic credit card [12], electronic pre-paid minutes [76], an electronic check [14], user loyalty points [78], miles points, frequent diner points, cryptographic currency [18], cryptographic digital wallet information, an electronic receipt [20] indicating a credit to the user's [91] or to another individuals [92] credit card account [12], an electronic receipt [20] indicating a credit to the user's [91] or to another user's [92] debit account [13], an electronic receipt [20] indicating the user's [91] system account credit [17] balance, an electronic receipt [20] indicating a credit to the another individual's [92] system account [17] balance, an electronic receipt [20], system-based credit [17], and postage [25] credit [0184]).

Regarding Claim 20:  Sharp further discloses wherein the ticket voucher comprises a virtual ticket voucher (Sharp, according to some embodiments, the at least one redemption option may be selected from one or more of the group consisting of: electronic cash or currency [11], an electronic ticket [75], an electronic pass [67], an electronic coupon [16], an electronic .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp in view of Understein, US 2014/0365369 A1 (hereinafter Understein).

Regarding Claim 4:  Sharp discloses the invention as recited above.  Sharp fails to explicitly disclose wherein when executed by the processor, the instructions cause the processor to issue the check to the identified user responsive to a determination that a check issuance limitation has not been met.
Understein teaches wherein when executed by the processor, the instructions cause the processor to issue the check to the identified user responsive to a determination that a check issuance limitation has not been met (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the account provider or other credit facilities, like financial institutions and credit cards) where an individual or family can set global spending limits (daily, monthly, annual, or lifetime), and the account administrator would check those restrictions before releasing funds (if the funding is provided by the account administrator), or the system could advise (via a legal notice or the like) 
Sharp discloses a system for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits (Sharp [Abstract]).  Methods of sending funds or credits may be practiced in different environments, including physical and electronic environments (Sharp [Abstract]).  
In related art, Understein teaches wherein a payment account is administered with access restrictions using a payment system (Understein [Abstract]).  Once the payment account is established, a consumer can request a payment of funds from the payment account to enter into a transaction (Understein [Abstract]).  The transaction is identified, and account restrictions based on characteristics of the transaction are accessed (Understein [Abstract]).  Payment is effected according to parameters of the transaction and subject to the account restrictions (Understein [Abstract]).  The system and method have applications in casino gambling, use restrictions relating to Government subsidies, personal budgets and spending behavior, etc. (Understein [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of performing various methods of sending, receiving, distributing, and utilizing funds and/or credits as disclosed by Sharp with the inclusion of restrictions using a payment system as taught by Understein in order to comply with government restrictions or self-imposed spending restrictions.

Claim 5:  Understein further teaches wherein a first identified user associated with the ticket voucher is associated with a first check issuance limitation and a second user associated with the ticket voucher is associated with a second, different check issuance limitation (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the account provider or other credit facilities, like financial institutions and credit cards) where an individual or family can set global spending limits (daily, monthly, annual, or lifetime), and the account administrator would check those restrictions before releasing funds (if the funding is provided by the account administrator), or the system could advise (via a legal notice or the like) that funding for credit limits have been set for the individual, where other financial institutions or credit cards can consult or "ping" the account restricted provisions before issuing funding or credit; the account administrator can provide a central location where an individual can self-impose spending limits or spending limits for certain types of transactions (e.g., gaming, adult digital media, etc.), and any credit card, or financial institution or funding source would be required to electronically check the account administrator and/or its database before issuing funding or credit [0006]).

Regarding Claim 11:  Sharp discloses the invention as recited above.  Sharp fails to explicitly disclose wherein when executed by the processor, the instructions cause the processor to issue the check to the user responsive to a determination that a check issuance limitation has not been met.
Understein teaches wherein when executed by the processor, the instructions cause the processor to issue the check to the user responsive to a determination that a check issuance limitation has not been met (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the 
As recited with respect to claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of performing various methods of sending, receiving, distributing, and utilizing funds and/or credits as disclosed by Sharp with the inclusion of restrictions using a payment system as taught by Understein in order to comply with government restrictions or self-imposed spending restrictions.

Regarding Claim 12:  Understein further teaches wherein a first gaming establishment account associated with a first user is associated with a first check issuance limitation and a second, different gaming establishment account associated with a second, different user is associated with a second, different check issuance limitation (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the account provider or other credit facilities, like financial institutions and credit cards) where an individual or family can set global spending limits (daily, monthly, annual, or lifetime), and the account administrator would check those restrictions before 

Regarding Claim 17:  Sharp discloses the invention as recited above.  Sharp fails to explicitly disclose issuing the check to the identified user responsive to a determination that a check issuance limitation has not been met.
Understein teaches issuing the check to the identified user responsive to a determination that a check issuance limitation has not been met (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the account provider or other credit facilities, like financial institutions and credit cards) where an individual or family can set global spending limits (daily, monthly, annual, or lifetime), and the account administrator would check those restrictions before releasing funds (if the funding is provided by the account administrator), or the system could advise (via a legal notice or the like) that funding for credit limits have been set for the individual, where other financial institutions or credit cards can consult or "ping" the account restricted provisions before issuing funding or credit; the account administrator can provide a central location where an individual can self-impose spending limits or spending limits for certain types of transactions (e.g., gaming, adult digital media, etc.), and any credit card, or financial institution or funding 
As recited with respect to claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of performing various methods of sending, receiving, distributing, and utilizing funds and/or credits as disclosed by Sharp with the inclusion of restrictions using a payment system as taught by Understein in order to comply with government restrictions or self-imposed spending restrictions.

Regarding Claim 18:  Understein further teaches wherein a first identified user associated with the ticket voucher is associated with a first check issuance limitation and a second user associated with the ticket voucher is associated with a second, different check issuance limitation (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the account provider or other credit facilities, like financial institutions and credit cards) where an individual or family can set global spending limits (daily, monthly, annual, or lifetime), and the account administrator would check those restrictions before releasing funds (if the funding is provided by the account administrator), or the system could advise (via a legal notice or the like) that funding for credit limits have been set for the individual, where other financial institutions or credit cards can consult or "ping" the account restricted provisions before issuing funding or credit; the account administrator can provide a central location where an individual can self-impose spending limits or spending limits for certain types of transactions (e.g., gaming, adult digital media, etc.), and any credit card, or financial institution or funding source would be required to electronically check the account administrator and/or its database before issuing funding or credit [0006]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,867,475 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of minor wording differences.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/579,178 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of minor wording differences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/WERNER G GARNER/            Primary Examiner, Art Unit 3715